Citation Nr: 0924267	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-28 789	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar strain with degenerative disc 
disease at L5-S1, currently rated as 40 percent disabling.

2.  Entitlement to service-connection for a left knee 
disability.

3.  Entitlement to service-connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 
1992 and from August 2000 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a personal hearing.

On his August 2003 VA Form 9, the Veteran indicated that he 
wished to have a hearing before a member of the Board at the 
Central Office (CO) in Washington, D.C.  In May 2004, the 
Veteran notified the Roanoke, Virginia RO that he had moved 
from Virginia to Ohio and requested his file be transferred 
to the Cleveland, Ohio, RO.  In March 2009, the RO sent the 
Veteran a letter scheduling a hearing before a member of the 
Board on June 3, 2009.  On May 29, 2009, the Veteran executed 
a power of attorney appointing Disabled American Veterans 
(DAV) as his representative who concurrently requested the 
June 2009 CO hearing be cancelled and the Veteran be 
scheduled for a hearing before a member of the Board at the 
Cleveland RO.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  
In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take the appropriate 
steps to schedule the Veteran for a 
hearing before a member of the Board at 
the appropriate RO in accordance with his 
recent request for such a hearing.  The 
Veteran should be notified at his current 
address in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

